Exhibit 10.3

 

ACCREDO HEALTH, INCORPORATED

2002 LONG-TERM INCENTIVE PLAN

 

As amended and restated effective August 18, 2005

to reflect the merger (the “Merger”) of Accredo Health, Incorporated with and
into a

subsidiary of Medco Health Solutions, Inc. (“Medco”)

 

ARTICLE I

PURPOSE

 

1.1. GENERAL. The purpose of the Accredo Health, Incorporated 2002 Long-Term
Incentive Plan (the “Plan”) is to promote the success, and enhance the value, of
Accredo Health, Incorporated (the “Corporation”), and its parent company Medco
Health Solutions, Inc. (“Medco”) by linking the personal interests of its
employees to those of Medco’s stockholders and by providing such persons with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Corporation in its ability to motivate, attract, and retain
the services of employees upon whose judgment, interest, and special effort the
successful conduct of the Corporation’s operation is largely dependent.
Accordingly, the Plan permits the grant of incentive awards from time to time to
selected employees.

 

ARTICLE 2

EFFECTIVE DATE

 

2.1. EFFECTIVE DATE. The Plan became effective as of the date it was first
approved by both the Corporation’s board and its stockholders. The Plan was
subsequently amended and as amended approved by the Corporation’s stockholders
on November 22, 2004. In connection with the merger of the Corporation with and
into a subsidiary of Medco, the plan was assumed by Medco and shares of Medco
Common Stock were substituted for shares of the Corporation, effective as of
August 18, 2005.

 

ARTICLE 3

DEFINITIONS

 

3.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a) “Award” means any Option, Restricted Stock Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.

 

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.



--------------------------------------------------------------------------------

(c) “Board” means the Board of Directors of Medco Health Solutions, Inc.

 

(d) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment agreement, if any, between such
Participant and the Corporation or an affiliated company, provided, however that
if there is no such employment agreement in which such term is defined, “Cause”
shall mean any of the following acts by the Participant, as determined by the
Board: gross neglect of duty, prolonged absence from duty without the consent of
the Corporation, intentionally engaging in any activity that is in conflict with
or adverse to the business or other interests of the Corporation, or willful
misconduct, misfeasance or malfeasance of duty which is reasonably determined to
be detrimental to the Corporation.

 

(e) “Change in Control” means and includes:

 

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
25% or more of the combined voting power of the then outstanding voting
securities of Medco entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection (1), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition by a Person who is on the Effective
Date the beneficial owner of 25% or more of the Outstanding Corporation Voting
Securities, (ii) any acquisition directly from Medco, (iii) any acquisition by
the Medco, (iv) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Medco or any corporation controlled by Medco, or (v)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (3) of this definition; or

 

(2) Individuals who, as of the Effective Time, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Time whose election, or nomination for election by Medco’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Medco (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were

 

- 2 -



--------------------------------------------------------------------------------

the beneficial owners of the Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Medco or
all or substantially all of Medco’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Voting Securities, and (ii) no Person (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of
Medco or such corporation resulting from such Business Combination) beneficially
owns, directly or indirectly, 25% or more of the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(4) Approval by the stockholders of Medco of a complete liquidation or
dissolution of Medco.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(g) “Committee” means the committee of the Board described in Article 4.

 

(h) “Corporation” means Accredo Health, Incorporated, a Delaware corporation.

 

(i) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

 

(j) “Disability” shall mean any illness or other physical or mental condition of
a Participant that renders the Participant incapable of performing his customary
and usual duties for the Corporation, or any medically determinable illness or
other physical or mental condition resulting from a bodily injury, disease or
mental disorder which, in the judgment of the Committee, is permanent and
continuous in nature. The Committee may require such medical or other evidence
as it deems necessary to judge the nature and permanency of the Participant’s
condition. Notwithstanding the above, with respect to an Incentive Stock Option,
Disability shall mean Permanent and Total Disability as defined in Section
22(e)(3) of the Code.

 

- 3 -



--------------------------------------------------------------------------------

(k) “Effective Date” has the meaning assigned such term in Section 2.1.

 

(l) “Fair Market Value”, with respect to grants made after the effective time of
the Merger, shall mean the average (mean) of the highest and lowest sales prices
of a share of Common Stock, as reported on the New York Stock Exchange (or any
other reporting system selected by the Committee, in its sole discretion) on the
date as of which the determination is being made or, if no sale of shares of
Common Stock is reported on this date, on the next preceding day on which there
were sales of shares of Common Stock reported. Prior to the effective time of
the Merger, Fair Market Value means on any date, (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if the Stock is not quoted on Nasdaq or it is determined that the fair
market value is not properly reflected by such Nasdaq quotations, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable.

 

(m) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

(n) “Medco” means Medco Health Solutions, Inc.

 

(o) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

(p) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

 

(q) “Other Stock-Based Award” means a right, granted to a Participant that
relates to or is valued by reference to Stock or other Awards relating to Stock.

 

(r) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Corporation. Notwithstanding
the above, with respect to an Incentive Stock Option, Parent shall have the
meaning set forth in Section 424(e) of the Code.

 

(s) “Participant” means a person who, as an employee, officer, consultant or
director of the Corporation or any Subsidiary, has been granted an Award under
the Plan.

 

(t) “Plan” means the Accredo Health, Incorporated 2002 Long-Term Incentive Plan,
as amended from time to time.

 

- 4 -



--------------------------------------------------------------------------------

(u) “Restricted Stock Award” means Stock granted to a Participant under Article
8 that is subject to certain restrictions and to risk of forfeiture.

 

(v) “Retirement” means a Participant’s voluntary termination of employment with
the Corporation, Parent or Subsidiary after attaining age 55.

 

(w) “Stock” means the $.01 par value common stock of Medco and such other
securities of Medco as may be substituted for Stock pursuant to Article 10.

 

(x) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Corporation.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(y) “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(z) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 4

ADMINISTRATION

 

4.1. COMMITTEE. The Plan shall be administered by a committee appointed by the
Board (which Committee shall consist of two or more directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. The Committee shall consist of two or more members of the Board. It is
intended that the directors appointed to serve on the Committee shall be
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
1934 Act) and “outside directors” (within the meaning of Code Section 162(m) and
the regulations thereunder) to the extent that Rule 16b-3 and, if necessary for
relief from the limitation under Code Section 162(m) and such relief is sought
by Medco, Code Section 162(m), respectively, are applicable. However, the mere
fact that a Committee member shall fail to qualify under either of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. During any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this Section
4.1) shall include the Board.

 

4.2. ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by

 

- 5 -



--------------------------------------------------------------------------------

the members of the Committee in lieu of a meeting, shall be deemed the acts of
the Committee. Each member of the Committee is entitled to, in good faith, rely
or act upon any report or other information furnished to that member by any
officer or other employee of the Corporation or any Parent or Subsidiary, the
Corporation’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Corporation to
assist in the administration of the Plan.

 

4.3. AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

 

(a) Designate Participants;

 

(b) Determine the type or types of Awards to be granted to each Participant;

 

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

 

(d) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(e) Accelerate the vesting or lapse of restrictions of any outstanding Award,
based in each case on such considerations as the Committee in its sole
discretion determines;

 

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

 

(h) Decide all other matters that must be determined in connection with an
Award;

 

(i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

 

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

- 6 -



--------------------------------------------------------------------------------

(k) Amend the Plan or any Award Agreement as provided herein; and

 

(l) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Corporation or any Parent or Subsidiary may operate, in order to
assure the viability of the benefits of Awards granted to participants located
in such other jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding the above, the Board or the Committee may and hereby does
expressly delegate to the Chief Executive Officer of Medco all of the
Committee’s authority under subsections (a), (b) and (c) above; provided that
such delegation shall be limited to a number of Awards specified by the
Committee; and provided further that no officer may grant Awards to himself or
to eligible Participants who, at the time of grant, are or are anticipated to
become, either (i) Covered Employees or (ii) persons subject to the insider
trading restrictions of Section 16 of the 1934 Act.

 

4.4. DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan are final, binding, and conclusive on
all parties.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

(Post-Merger)

 

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 10.1, the
aggregate number of shares of Stock reserved and available for Awards shall be
5,711,695, of which not more than 10% may be granted as Awards of Restricted
Stock. As of the Effective Time, Awards under the Plan were outstanding with
respect to 3,775,093 shares.

 

5.2. LAPSED AWARDS. To the extent that an Award is canceled, terminates, expires
or lapses for any reason, any shares of Stock subject to the Award will again be
available for the grant of an Award under the Plan.

 

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 10.1), the maximum
number of shares of Stock with respect to one or more Options that may be
granted during any one calendar year under the Plan to any one Participant shall
be 467,135. The maximum fair market value (measured as of the date of grant) of
any Restricted Stock Awards that may be received by any one Participant (less
any consideration paid by the Participant for such Award) during any one
calendar year under the Plan shall be $2,000,000.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 6

ELIGIBILITY

 

6.1. GENERAL. Awards may be granted only to individuals who are employees of the
Corporation or a Subsidiary.

 

ARTICLE 7

STOCK OPTIONS

 

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a) EXERCISE PRICE. The exercise price per share of Stock under an Option shall
be determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the date of the grant.

 

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee also shall determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exercisable or
vested at an earlier date. The Committee may permit an arrangement whereby
receipt of Stock upon exercise of an Option is delayed until a specified future
date.

 

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided, however, that if
shares of Stock are used to pay the exercise price of an Option, such shares
must have been held by the Participant for at least six months.

 

(d) EVIDENCE OF GRANT. All Options shall be evidenced by a term sheet
summarizing the terms and conditions of the Award. The summary shall include
such provisions, not inconsistent with the Plan, as may be specified by the
Committee.

 

(e) EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the date of its grant.

 

- 8 -



--------------------------------------------------------------------------------

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

 

(a) EXERCISE PRICE. The exercise price per share of Stock shall be set by the
Committee, provided that the exercise price for any Incentive Stock Option shall
not be less than the Fair Market Value as of the date of the grant.

 

(b) EXERCISE. In no event may any Incentive Stock Option be exercisable for more
than ten years from the date of its grant.

 

(c) LAPSE OF OPTION. An Incentive Stock Option shall lapse under the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
paragraphs (3), (4) and (5) below, provide in writing that the Option will
extend until a later date, but if the Option is exercised after the dates
specified in paragraphs (3), (4) and (5) below, it will automatically become a
Non-Qualified Stock Option:

 

(1) The Incentive Stock Option shall lapse as of the option expiration date set
forth in the Award summary.

 

(2) The Incentive Stock Option shall lapse ten years after it is granted, unless
an earlier time is set in the Award Agreement.

 

(3) If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the Participant’s
employment is terminated by the Corporation for Cause or by the Participant
without the consent of the Corporation, the Incentive Stock Option shall (to the
extent not previously exercised) lapse immediately.

 

(4) If the Participant terminates employment by reason of his Disability, the
Incentive Stock Option shall lapse, unless it is previously exercised, one year
after the Participant’s termination of employment.

 

(5) If the Participant dies while employed, or during the three-month period
described in paragraph (3) or during the one-year period described in paragraph
(4) and before the Option otherwise lapses, the Option shall lapse one year
after the Participant’s death. Upon the Participant’s death, any exercisable
Incentive Stock Options may be exercised by the Participant’s beneficiary,
determined in accordance with Section 9.5.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 9, if a Participant exercises an Option after termination of
employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Participant’s termination of employment.

 

- 9 -



--------------------------------------------------------------------------------

(d) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00.

 

(e) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or any Parent or Subsidiary unless the exercise price per share of
such Option is at least 110% of the Fair Market Value per share of Stock at the
date of grant and the Option expires no later than five years after the date of
grant.

 

(f) EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive Stock Option
may be made pursuant to the Plan after the day immediately prior to the tenth
anniversary of the Effective Date.

 

(g) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(h) DIRECTORS. The Committee may not grant an Incentive Stock Option to a
non-employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Corporation or Parent or Subsidiary but
only in that individual’s position as an employee and not as a director.

 

ARTICLE 8

RESTRICTED STOCK AWARDS

 

8.1. GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as may be selected by the Committee. All Awards of Restricted Stock
shall be evidenced by a Restricted Stock Award Agreement.

 

8.2. ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.

 

8.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions

 

- 10 -



--------------------------------------------------------------------------------

shall be forfeited and reacquired by Medco; provided, however, that the
Committee may provide in any Award Agreement or summary that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

 

8.4. CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

 

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

 

9.1. STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan. If an Award is granted in substitution for another Award, the Committee
may require the surrender of such other Award in consideration of the grant of
the new Award. Awards granted in addition to or in tandem with other Awards may
be granted either at the same time as or at a different time from the grant of
such other Awards.

 

9.2. TERM OF AWARD. The term of each Award shall be for the period as determined
by the Committee, provided that in no event shall the term of any Incentive
Stock Option exceed a period of ten years from the date of its grant (or, if
Section 7.2(e) applies, five years from the date of its grant).

 

9.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Subsidiary on the grant or exercise of an Award may
be made in such form as the Committee determines at or after the time of grant,
including without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.

 

9.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Corporation or a Parent or Subsidiary,
or shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Subsidiary. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option and only to the extent
specifically authorized by the Committee, pursuant to a domestic relations order
that would satisfy Section 414(p)(1)(A) of the Code if such Section applied to
an Award under the Plan; provided, however, that the Committee may (but need
not) permit other

 

- 11 -



--------------------------------------------------------------------------------

transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b), and (iii)
is otherwise appropriate and desirable, taking into account any factors deemed
relevant, including without limitation, any state or federal tax or securities
laws or regulations applicable to transferable Awards. Nothing in this Section
9.4 shall obligate the Committee to allow transfers pursuant to a domestic
relations order.

 

9.5. BENEFICIARIES. Notwithstanding Section 9.4, a Participant may, in the
manner and to the extent determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Award upon the Participant’s death. A beneficiary, legal
guardian, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
the Participant, payment shall be made to the Participant’s estate. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee. Nothing in this Section 9.5 shall obligate the Committee to allow
beneficiary designations.

 

9.6. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate to reference restrictions applicable to the Stock.

 

9.7. ACCELERATION UPON DEATH, RETIREMENT OR DISABILITY. Except as otherwise
provided in an Award Agreement, summary of terms or Rules and Regulations
adopted by the Committee, upon the Participant’s death, Retirement or Disability
during his employment or service as a consultant or director, all outstanding
Options shall become fully exercisable and all restrictions on outstanding
Restricted Stock Awards shall lapse. Any Option shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Agreement. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(d), the excess Options
shall be deemed to be Non-Qualified Stock Options.

 

9.8. ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in an
Award Agreement, summary of terms or Rules and Regulations adopted by the
Committee, upon the occurrence of a Change in Control, all outstanding Options
shall become fully exercisable and all restrictions on outstanding Awards shall
lapse. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(d), the excess Options
shall be deemed to be Non-Qualified Stock Options.

 

- 12 -



--------------------------------------------------------------------------------

9.9. ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 9.7 or 9.8 above, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options shall become fully or partially exercisable, and/or that all or a part
of the restrictions on all or a portion of the outstanding Restricted Stock
Awards shall lapse, in each case, as of such date as the Committee may, in its
sole discretion, declare. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 9.10.

 

9.10. EFFECT OF ACCELERATION. If an Award is accelerated under Section 9.8 or
9.9, the Committee may, in its sole discretion, provide (i) that the Award will
expire after a designated period of time after such acceleration to the extent
not then exercised, (ii) that the Award will be settled in cash rather than
Stock, (iii) that, if the Award will be assumed by another party to a
transaction giving rise to the acceleration or otherwise be equitably converted
or substituted in connection with such transaction, (iv) that the Award may be
settled by payment in cash or cash equivalents equal to the excess of the Fair
Market Value of the underlying Stock, as of a specified date associated with the
transaction, over the exercise price of the Award, or (v) any combination of the
foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.

 

9.11. PERFORMANCE GOALS. The Committee may determine that any Award granted
pursuant to this Plan to a Participant (including, but not limited to,
Participants who are Covered Employees) shall be determined solely on the basis
of (a) the achievement by the Corporation or a Parent or Subsidiary of a
specified target return, or target growth in return, on equity or assets, (b)
the achievement by the Corporation or a Parent or Subsidiary of a specified
target total stockholder return (stock price appreciation plus reinvested
dividends), or target growth in total stockholder return, (c) the Corporation’s,
Parent’s or Subsidiary’s stock price, (d) the achievement by an individual or a
business unit of the Corporation, Parent or Subsidiary of a specified target, or
target growth in, revenues, net income or earnings per share, or (e) any
combination of the goals set forth in (a) through (d) above. If an Award is made
on such basis, the Committee shall establish goals prior to the beginning of the
period for which such performance goal relates (or such later date as may be
permitted under Code Section 162(m) or the regulations thereunder) and the
Committee has the right for any reason to reduce (but not increase) any Award,
notwithstanding the achievement of a specified goal. Any payment of an Award
granted with performance goals shall be conditioned on the written certification
of the Committee in each case that the performance goals and any other material
conditions were satisfied.

 

9.14. TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Corporation to one of its Parents or Subsidiaries, transfers
from a Parent or Subsidiary to the Corporation, or

 

- 13 -



--------------------------------------------------------------------------------

transfers from one Parent or Subsidiary to another Parent or Subsidiary, or (ii)
in the discretion of the Committee as specified at or prior to such occurrence,
in the case of a spin-off, sale, or disposition of the Participant’s employer
from the Corporation or any Parent or Subsidiary. To the extent that this
provision causes Incentive Stock Options to extend beyond three months from the
date a Participant is deemed to be an employee of the Corporation, a Parent or
Subsidiary for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.

 

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

 

10.1. GENERAL. In the event of a corporate transaction involving the Corporation
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the authorization limits
under Section 5.1 and 5.4 shall be adjusted proportionately, and the Committee
may adjust Awards to preserve the benefits or potential benefits of the Awards.
Action by the Committee may include: (i) adjustment of the number and kind of
shares which may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price of outstanding Awards; and (iv) any other adjustments that the Committee
determines to be equitable. In addition, the Committee may, in its sole
discretion, provide (i) that Awards will be settled in cash rather than Stock,
(ii) that Awards will become immediately vested and exercisable and will expire
after a designated period of time to the extent not then exercised, (iii) that
Awards will be assumed by another party to a transaction or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that outstanding Awards may be settled by payment in cash or cash equivalents
equal to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise price of the
Award, or (v) any combination of the foregoing. The Committee’s determination
need not be uniform and may be different for different Participants whether or
not such Participants are similarly situated. Without limiting the foregoing, in
the event a stock dividend or stock split is declared upon the Stock, the
authorization limits under Section 5.1 and 5.4 shall be increased
proportionately, and the shares of Stock then subject to each Award shall be
increased proportionately without any change in the aggregate purchase price
therefor.

 

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

 

11.1. AMENDMENT, MODIFICATION AND TERMINATION. Subject to Section 11.2, the
Board or the Committee may, at any time and from time to time, amend, modify or
terminate the Plan without stockholder approval; provided, however, that the
Board or Committee may condition any amendment or modification on the approval
of stockholders of the Corporation if such approval is necessary or deemed
advisable with respect to tax, securities, or other applicable laws, policies,
or regulations; and provided further that the last sentence of Section 11.2 may
not be amended or modified without stockholder approval.

 

- 14 -



--------------------------------------------------------------------------------

11.2. AWARDS PREVIOUSLY GRANTED. No termination, amendment, or modification of
the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Participant. At any time and from time to
time, the Committee may amend, modify or terminate any outstanding Award without
approval of the Participant; provided, however, that:

 

(a) subject to the terms of the applicable Award Agreement, such amendment,
modification, or termination shall not, without the Participant’s consent,
reduce or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination;

 

(b) the original term of any Option may not be extended without the prior
approval of the stockholders of Medco; and

 

(c) except as otherwise provided in Article 10, the exercise price of any Option
may not be reduced, directly or indirectly, without the prior approval of the
stockholders of Medco.

 

ARTICLE 12

GENERAL PROVISIONS

 

12.1. NO RIGHTS TO AWARDS. No Participant or any eligible participant shall have
any claim to be granted any Award under the Plan, and neither the Corporation,
Medco nor the Committee is obligated to treat Participants or eligible
participants uniformly.

 

12.2. NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the rights of
a stockholder of Medco unless and until shares of Stock are in fact issued to
such person in connection with such Award.

 

12.3. WITHHOLDING. The Corporation or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Corporation, an amount sufficient to satisfy federal, state, and local
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of the Plan. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award shares of Stock having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

 

- 15 -



--------------------------------------------------------------------------------

12.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Corporation or any
Parent or Subsidiary to terminate any Participant’s employment or status as an
officer, director or consultant at any time, nor confer upon any Participant any
right to continue as an employee, officer, director or consultant of the
Corporation or any Parent or Subsidiary.

 

12.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Subsidiary.

 

12.6. INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by Medco from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which such member may be a party or in which he may be involved by
reason of any action or failure to act under the Plan and against and from any
and all amounts paid by such member in satisfaction of judgment in such action,
suit, or proceeding against him provided he gives Medco an opportunity, at its
own expense, to handle and defend the same before he undertakes to handle and
defend it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under Medco’s Certificate of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that Medco may have to indemnify them or hold
them harmless.

 

12.7. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Corporation or
any Parent or Subsidiary unless provided otherwise in such other plan.

 

12.8. EXPENSES. The expenses of administering the Plan shall be borne by the
Corporation and its Parents or Subsidiaries.

 

12.9. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

12.10. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

12.11. FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up.

 

- 16 -



--------------------------------------------------------------------------------

12.12. GOVERNMENT AND OTHER REGULATIONS. The obligation of Medco to make payment
of awards in Stock or otherwise shall be subject to all applicable laws, rules,
and regulations, and to such approvals by government agencies as may be
required. Medco shall be under no obligation to register under the 1933 Act, or
any state securities act, any of the shares of Stock issued in connection with
the Plan. The shares issued in connection with the Plan may in certain
circumstances be exempt from registration under the 1933 Act, and the
Corporation may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.

 

12.13. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Agreements shall be construed in accordance with and governed by the
laws of the State of Tennessee.

 

12.14. ADDITIONAL PROVISIONS. Each Award Agreement may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of this Plan.

 

- 17 -